                                                                          Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1   Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                          Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2   GREENSPOON MARDER LLP
                                                                          200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                          Fort Lauderdale, FL 33301
                                                                      4   Tel: 954 491-1120
                                                                          Facsimile: 954-343-5624
                                                                      5   Richard.Epstein@gmlaw.com
                                                                          Jeffrey.Backman@gmlaw.com
                                                                      6   Michelle.Durieux@gmlaw.com

                                                                      7   Phillip A. Silvestri, Esq.
                                                                          Nevada Bar No. 11276
                                                                      8   GREENSPOON MARDER LLP
                                                                          3993 Howard Hughes Parkway, Ste. 400
                                                                      9   Las Vegas, NV 89169
                                                                     10   Tel: 702-978-4249
                                                                          Fax: 954-333-4256
GREENSPOON MARDER LLP




                                                                     11   Phillip.Silvestri@gmlaw.com
                        Phone: (702) 978-4249/ Fax: (945) 333-4256
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12   Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                          Nevada Bar No. 5065
                                                                     13
                                                                          Gregory Kraemer
                                                                     14   COOPER LEVENSON, P.A.
                                                                          3016 W. Charleston Blvd., #195
                                                                     15   Las Vegas, NV 89102
                                                                          T:     (702) 366-1125
                                                                     16   F:     (702) 366-1857
                                                                          krushton@cooperlevenson.com
                                                                     17
                                                                          gkraemer@cooperlevenson.com
                                                                     18
                                                                          Attorneys for Plaintiff
                                                                     19
                                                                                                           UNITED STATES DISTRICT COURT
                                                                     20                                         DISTRICT OF NEVADA
                                                                     21
                                                                          DIAMOND RESORTS U.S. COLLECTION                    Case No.: 2:17-cv-03007-APG-VCF
                                                                     22   DEVELOPMENT, LLC, a Delaware Limited
                                                                          Liability Company,
                                                                     23
                                                                                                    Plaintiff,                 STIPULATION AND [PROPOSED]
                                                                     24                                                         ORDER TO EXTEND BRIEFING
                                                                                 v.
                                                                     25                                                      SCHEDULE FOR MOTION FOR LEAVE
                                                                          REED HEIN & ASSOCIATES, LLC d/b/a                             [ECF #423]
                                                                     26   TIMESHARE EXIT TEAM, a Washington
                                                                          Limited Liability Company; BRANDON REED,                       [First Request]
                                                                     27   an individual and citizen of the State of
                                                                     28   Washington; TREVOR HEIN, an individual and
                                                                          citizen of Canada; THOMAS PARENTEAU, an

                                                                                                                         1
                                                                          individual and citizen of the State of
                                                                      1   Washington; HAPPY HOUR MEDIA GROUP,
                                                                      2   LLC, a Washington Limited Liability Company;
                                                                          MITCHELL R. SUSSMAN, ESQ. d/b/a THE
                                                                      3   LAW OFFICES OF MITCHELL REED
                                                                          SUSSMAN & ASSOCIATES, an individual and
                                                                      4   citizen of the State of California; SCHROETER,
                                                                          GOLDMARK & BENDER, P.S., a Washington
                                                                      5
                                                                          Professional Services Corporation; and KEN B.
                                                                      6   PRIVETT, ESQ., a citizen of the State of
                                                                          Oklahoma,
                                                                      7
                                                                                                  Defendants.
                                                                      8
                                                                                  Pursuant to LR IA 6-1 and Fed. R. Civ. P. 6(b)(1)(A), Plaintiff Diamond Resorts U.S.
                                                                      9
                                                                          Collection Development, LLC (“Plaintiff”), Defendant Schroeter Goldmark & Bender, P.S.
                                                                     10
                                                                          (“SGB”), and Defendant Reed Hein & Associates d/b/a/ Timeshare Exit Team (“TET” and with
GREENSPOON MARDER LLP




                                                                     11
                        Phone: (702) 978-4249/ Fax: (945) 333-4256
                         3993 Howard Hughes Parkway, Suite 400




                                                                          SGB, “Defendants”) hereby stipulate to extend the response and reply in support filing deadlines
                                                                     12
                                 Las Vegas, Nevada 89169




                                                                          with respect to Plaintiff’s Motion to Leave [ECF #423] (the “Motion”). Plaintiff and Defendant
                                                                     13
                                                                          are collectively referred to as the “Parties.”
                                                                     14
                                                                                  1.      Plaintiff filed the Motion on May 24, 2021.
                                                                     15
                                                                                  2.      Defendants’ current deadline to file their Responses is June 7, 2021.
                                                                     16
                                                                                  3.      To adequately respond to Plaintiff’s Motion, and the issues presented therein, the
                                                                     17
                                                                          Parties agree that Defendants’ deadline to file a response be extended June 9, 2021.
                                                                     18
                                                                                  4.      Further, to adequately address the issues Plaintiff anticipates will be presented in
                                                                     19
                                                                          Defendants’ Response, and because the undersigned will be out of the jurisdiction, the Parties
                                                                     20
                                                                          agree that Plaintiff’s deadline to file its Reply in support of the Motion be extended two (2)
                                                                     21
                                                                          weeks up to and including June 30, 2021.
                                                                     22
                                                                          //
                                                                     23
                                                                          ///
                                                                     24
                                                                          ///
                                                                     25
                                                                          ////
                                                                     26
                                                                          ///
                                                                     27
                                                                          ///
                                                                     28


                                                                                                                           2
                                                                      1          5.      This is the Parties’ first request for extension of these deadlines, and it is not
                                                                      2   intended to cause any delay or prejudice to any party.
                                                                      3          Dated this 4th day of June, 2021.
                                                                      4
                                                                          GREENSPOON MARDER, LLP                              GORDON REES SCULLY
                                                                      5                                                       MANSUKHANI, LLP

                                                                      6   /s/ Phillip A. Silvestri_______                     /s/ Dione C. Wrenn
                                                                          PHILLIP A. SILVESTRI, ESQ.                          ROBERT S. LARSEN, ESQ.
                                                                      7   Nevada Bar No. 11276                                Nevada Bar No. 7785
                                                                          3993 Howard Hughes Parkway, Suite 400               DAVID T. GLUTH, II, ESQ.
                                                                      8
                                                                          Las Vegas, NV 89169                                 Nevada Bar No. 10596
                                                                      9   Attorneys for Plaintiff                             DIONE C. WRENN, ESQ.
                                                                          Diamond Resorts U.S. Collection                     Nevada Bar No. 13285
                                                                     10   Development, LLC                                    300 South 4th Street, Suite 1550
                                                                                                                              Las Vegas, Nevada 89101
GREENSPOON MARDER LLP




                                                                     11
                        Phone: (702) 978-4249/ Fax: (945) 333-4256
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12                                                       Attorneys for Defendants
                                 Las Vegas, Nevada 89169




                                                                                                                              Reed Hein & Associates, LLC dba Timeshare
                                                                     13                                                       Exit Team, Brandon Reed, Trevor Hein,
                                                                                                                              Thomas Parenteau, and Happy Hour Media
                                                                     14                                                       Group, LLC
                                                                     15
                                                                     16                                                       LIPSON NEILSON, P.C.

                                                                     17                                                       ___/s/ Megan H. Thongham, Esq.___________
                                                                                                                              JOSEPH P. GARIN, ESQ.
                                                                     18                                                       Nevada Bar No. 6653
                                                                     19                                                       MEGAN H. THONGHAM, ESQ.
                                                                                                                              Nevada Bar No. 12404
                                                                     20                                                       9900 Covington Cross Drive, Suite 120
                                                                                                                              Las Vegas, NV 89144-7052
                                                                     21
                                                                                                                              Attorneys for Defendant SGB
                                                                     22
                                                                     23
                                                                     24                                                       IT IS SO ORDERED

                                                                     25                                                       _________________________________
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                     26
                                                                     27                                                               6/8/2021
                                                                                                                              DATED: ______________

                                                                     28


                                                                                                                          3
